One Corporate Center Rye, NY 10580-1422 Tel. (914) 921-5147 Fax (914) 921-5392 www.gabelli.com GAMCO Investors, Inc. For Immediate Release: Contact: Jeffrey M. Farber Chief Financial Officer (914) 921-5147 For further information please visit www.gabelli.com GAMCO BOARD DECLARES SPECIAL CASH DIVIDEND OF $0.90 PER SHARE AND FOURTH QUARTER DIVIDEND OF $0.03 PER SHARE Rye, New York, November 7, 2008 – GAMCO Investors, Inc. (NYSE: GBL) announced today that its Board of Directors declared a special dividend of $0.90 per share to all of its Class A and Class B shareholders, payable on December 23, 2008 to shareholders of record on December 9, 2008 and a quarterly dividend of $0.03 per share to all of its Class A and Class B shareholders, payable on December 30, 2008 to shareholders of record on December 16, 2008. These payments are consistent with the goals stated in our annual report that we expect to pay shareholders compensation of at least 40% of our earnings in the form of stock buybacks or dividends.GAMCO paid its first dividend in the amount of $0.02 per share to its Class A shareholders in December 2003 and began paying a quarterly dividend to all shareholders in June 2004.Since that time, GAMCO has paid a total of $4.20 per share in dividends to Class A and Class B shareholders, including $3.70 per share in prior special dividends.The quarterly dividend was increased by the Board of Directors to $0.03 per share beginning in the fourth quarter GAMCO Investors, Inc., through its subsidiaries, manages private advisory accounts (GAMCO Asset Management Inc.), mutual funds and closed-end funds (Gabelli Funds, LLC), and partnerships and offshore funds (Gabelli Securities,
